

113 S1700 IS: Do Not Track Kids Act of 2013
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1700IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Markey (for himself, Mr. Kirk, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Children’s Online Privacy Protection Act of
		  1998 to extend, enhance, and revise the provisions relating to collection, use,
		  and disclosure of personal information of children, to establish certain other
		  protections for personal information of children and minors, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Do Not Track Kids Act of
			 2013.2.FindingsCongress finds the following:(1)Since the enactment of the Children’s
			 Online Privacy Protection Act of 1998, the World Wide Web has changed
			 dramatically, with the creation of tens of millions of websites, the
			 proliferation of entirely new media platforms, and the emergence of a diverse
			 ecosystem of services, devices, and applications that enable users to connect
			 wirelessly within an online environment without being tethered to a desktop
			 computer.(2)The explosive growth of the Internet
			 ecosystem has unleashed a wide array of opportunities to learn, communicate,
			 participate in civic life, access entertainment, and engage in commerce.(3)In addition to these significant benefits,
			 the Internet also presents challenges, particularly with respect to the efforts
			 of entities to track the online activities of children and minors and to
			 collect, use, and disclose personal information about them, including their
			 geolocation, for commercial purposes.(4)Children and teens are visiting numerous
			 companies’ websites, and marketers are using multimedia games, online quizzes,
			 and mobile phone and tablet applications to create ties to children and
			 teens.(5)According to a study by the Wall Street
			 Journal in 2010, websites directed to children and teens were more likely to
			 use cookies and other tracking tools than sites directed to a general
			 audience.(6)This study examined 50 popular websites for
			 children and teens in the United States and found that these 50 sites placed
			 4,123 cookies, beacons, and other tracking tools on the test computer used for
			 the study.(7)This is 30 percent greater than the number
			 of such tracking tools that were placed on the test computer in a similar study
			 of the 50 overall most popular websites in the United States, which are
			 generally directed to adults.(8)Children and teens
			 lack the cognitive ability to distinguish advertising from program content and
			 to understand that the purpose of advertising is to persuade them, making them
			 unable to activate the defenses on which adults rely.(9)Children and teens
			 are less able than adults to understand the potential long-term consequences of
			 having their information available to third parties, including advertisers, and
			 other individuals.(10)According to
			 Common Sense Media and the Center for Digital Democracy, 90 percent of teens
			 have used some form of social media, 75 percent have a social networking site,
			 and 51 percent check their social networking site at least once a day.(11)Ninety-one
			 percent of parents and 91 percent of adults believe it is not okay for
			 advertisers to collect information about a child’s location from that child’s
			 mobile phone.(12)Ninety-four
			 percent of parents and 91 percent of adults agree that advertisers should
			 receive the parent’s permission before putting tracking software on a child’s
			 computer.(13)Ninety-six
			 percent of parents and 94 percent of adults expressed disapproval when asked if
			 it is okay for a website to ask children for personal information about
			 their friends.(14)Eighty-eight percent of parents would
			 support a law that requires search engines and social networking sites to get
			 users’ permission before using their personal information.(15)A Commonsense Media/Zogby poll found that
			 94 percent of parents and 94 percent of adults believe individuals should have
			 the ability to request the deletion, after a specific period of time, of all of
			 their personal information held by an online search engine, social networking
			 site, or marketing company.(16)According to a Pew/Berkman Center poll, 69
			 percent of parents of teens who engage in online activity are concerned about
			 how that activity might affect their children’s future academic or employment
			 opportunities.(17)Eighty-one percent of parents of teens who
			 engage in online activity say they are concerned about how much information
			 advertisers can learn about their children’s online activity.3.Online
			 collection, use, and disclosure of personal information of children(a)DefinitionsSection 1302 of the Children’s Online
			 Privacy Protection Act of 1998 (15 U.S.C. 6501) is amended—(1)by amending
			 paragraph (2) to read as follows:(2)OperatorThe term operator—(A)means any person who, for commercial
				purposes, in interstate or foreign commerce, operates or provides a website on
				the Internet, online service, online application, or mobile application, and
				who—(i)collects or maintains, either directly or
				through a service provider, personal information from or about the users of
				such website, service, or application;(ii)allows another person to collect personal
				information directly from users of such website, service, or application (in
				which case the operator is deemed to have collected the information); or(iii)allows users of such website, service, or
				application to publicly disclose personal information (in which case the
				operator is deemed to have collected the information); and(B)does not include
				any nonprofit entity that would otherwise be exempt from coverage under section
				5 of the Federal Trade Commission Act (15 U.S.C.
				45).;(2)in paragraph
			 (4)—(A)by amending
			 subparagraph (A) to read as follows:(A)the release of personal information for any
				purpose, except where such information is provided to a person other than an
				operator who provides support for the internal operations of the website,
				online service, online application, or mobile application of the operator and
				does not disclose or use that information for any other purpose;
				and;
				and(B)in subparagraph
			 (B), by striking website or online service and inserting
			 website, online service, online application, or mobile
			 application;(3)in paragraph
			 (8)—(A)by amending
			 subparagraph (G) to read as follows:(G)information concerning a child or the
				parents of that child (including any unique or substantially unique identifier,
				such as a customer number) that an operator collects online from the child and
				combines with an identifier described in subparagraphs (A) through
				(G).;(B)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and(C)by inserting after
			 subparagraph (E) the following new subparagraph:(F)information (including an Internet protocol
				address) that permits the identification of an individual, the computer of an
				individual, or any other device used by an individual to access the Internet or
				an online service, online application, or mobile
				application;;(4)by striking
			 paragraph (10) and redesignating paragraphs (11) and (12) as paragraphs (10)
			 and (11), respectively; and(5)by adding at the
			 end the following new paragraph:(12)Online, online
				service, online application, mobile application, directed to
				childrenThe terms
				online, online service, online
				application, mobile application, and directed to
				children shall have the meanings given such terms by the Commission by
				regulation. Not later than 1 year after the date of the enactment of the
				Do Not Track Kids Act of 2013,
				the Commission shall promulgate, under section 553 of title 5, United States
				Code, regulations that define such terms broadly enough so that they are not
				limited to current technology, consistent with the principles articulated by
				the Commission regarding the definition of the term Internet in
				its statement of basis and purpose on the final rule under this title
				promulgated on November 3, 1999 (64 Fed. Reg. 59891). The definition of the
				term online service in such regulations shall include broadband
				Internet access service (as defined in the Report and Order of the Federal
				Communications Commission relating to the matter of preserving the open
				Internet and broadband industry practices (FCC 10–201, adopted by the
				Commission on December 21,
				2010))..(b)Online
			 collection, use, and disclosure of personal information of
			 childrenSection 1303 of the
			 Children’s Online Privacy Protection Act of 1998 (15 U.S.C. 6502) is
			 amended—(1)by striking the
			 heading and inserting the following: Online collection, use, and disclosure of personal information of
			 children.;(2)in subsection
			 (a)—(A)by amending
			 paragraph (1) to read as follows:(1)In
				generalIt is unlawful for an
				operator of a website, online service, online application, or mobile
				application directed to children, or an operator having actual knowledge that
				personal information being collected is from a child, to collect personal
				information from a child in a manner that violates the regulations prescribed
				under subsection (b).;
				and(B)in paragraph
			 (2)—(i)by
			 striking of such a website or online service; and(ii)by
			 striking subsection (b)(1)(B)(iii) and inserting
			 subsection (b)(1)(C)(iii); and(3)in subsection (b)—(A)by amending
			 paragraph (1) to read as follows:(1)In
				generalNot later than 1 year
				after the date of the enactment of the Do Not
				Track Kids Act of 2013, the Commission shall promulgate, under
				section 553 of title 5, United States Code, regulations to require an operator
				of a website, online service, online application, or mobile application
				directed to children, or an operator having actual knowledge that personal
				information being collected is from a child—(A)to provide clear
				and conspicuous notice in clear and plain language of the types of personal
				information the operator collects, how the operator uses such information,
				whether the operator discloses such information, and the procedures or
				mechanisms the operator uses to ensure that personal information is not
				collected from children except in accordance with the regulations promulgated
				under this paragraph;(B)to obtain verifiable parental consent for
				the collection, use, or disclosure of personal information of a child;(C)to provide to a
				parent whose child has provided personal information to the operator, upon
				request by and proper identification of the parent—(i)a
				description of the specific types of personal information collected from the
				child by the operator;(ii)the opportunity
				at any time to refuse to permit the further use or maintenance in retrievable
				form, or future collection, by the operator of personal information collected
				from the child; and(iii)a means that is
				reasonable under the circumstances for the parent to obtain any personal
				information collected from the child, if such information is available to the
				operator at the time the parent makes the request;(D)not to condition
				participation in a game, or use of a website, service, or application, by a
				child on the provision by the child of more personal information than is
				reasonably required to participate in the game or use the website, service, or
				application; and(E)to establish and
				maintain reasonable procedures to protect the confidentiality, security, and
				integrity of personal information collected from
				children.;(B)in paragraph (2)—(i)in
			 the matter preceding subparagraph (A), by striking paragraph
			 (1)(A)(ii) and inserting paragraph (1)(B); and(ii)in
			 subparagraph (A), by inserting or to contact a different child
			 after to recontact the child;(C)by amending paragraph (3) to read as
			 follows:(3)Continuation of
				serviceThe regulations shall
				prohibit an operator from discontinuing service provided to a child on the
				basis of refusal by the parent of the child, under the regulations prescribed
				under paragraph (1)(C)(ii), to permit the further use or maintenance in
				retrievable form, or future collection, by the operator of personal information
				collected from the child, to the extent that the operator is capable of
				providing such service without such
				information.;
				and(D)by adding at the
			 end the following:(4)Rule for
				treatment of users of websites, services, and applications directed to
				childrenAn operator of a
				website, online service, online application, or mobile application that is
				directed to children shall treat all users of such website, service, or
				application as children for purposes of this title, except as permitted by the
				Commission by a regulation promulgated under this
				title..(c)Administration
			 and applicability of ActSection 1306 of the Children's Online
			 Privacy Protection Act of 1998 (15 U.S.C. 6505) is amended—(1)in subsection
			 (b)—(A)in paragraph (1),
			 by striking , in the case of and all that follows and inserting
			 the following: by the appropriate Federal banking agency with respect to
			 any insured depository institution (as such terms are defined in section 3 of
			 such Act (12 U.S.C. 1813));; and(B)by striking
			 paragraph (2) and redesignating paragraphs (3) through (6) as paragraphs (2)
			 through (5), respectively; and(2)by adding at the
			 end the following new subsection:(f)Telecommunications
				carriers and cable operators(1)Enforcement by
				FTCNotwithstanding section
				5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)), compliance
				with the requirements imposed under this title shall be enforced by the
				Commission with respect to any telecommunications carrier (as defined in
				section 3 of the Communications Act of 1934 (47 U.S.C. 153)).(2)Relationship to
				other lawTo the extent that
				sections 222, 338(i), and 631 of the Communications Act of 1934 (47 U.S.C. 222;
				338(i); 551) are inconsistent with this title, this title
				controls..4.Targeted
			 marketing to children or minors(a)Acts
			 prohibitedIt is unlawful
			 for—(1)an operator of a website, online service,
			 online application, or mobile application directed to children, or an operator
			 having actual knowledge that personal information being collected is from a
			 child, to use, disclose to third parties, or compile personal information for
			 targeted marketing purposes without verifiable parental consent; or(2)an operator of a website, online service,
			 online application, or mobile application directed to minors, or an operator
			 having actual knowledge that personal information being collected is from a
			 minor, to use, disclose to third parties, or compile personal information for
			 targeted marketing purposes without the consent of the minor.(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Commission shall promulgate, under section 553 of
			 title 5, United States Code, regulations to implement this section.5.Digital Marketing
			 Bill of Rights for Teens and Fair Information Practices Principles(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application directed to minors, or an operator having actual knowledge that
			 personal information being collected is from a minor, to collect personal
			 information from a minor unless such operator has adopted and complies with a
			 Digital Marketing Bill of Rights for Teens that is consistent with the Fair
			 Information Practices Principles described in subsection (b).(b)Fair Information
			 Practices PrinciplesThe Fair
			 Information Practices Principles described in this subsection are the
			 following:(1)Collection
			 limitation principleExcept
			 as provided in paragraph (3), personal information should be collected from a
			 minor only when collection of the personal information is—(A)consistent with the context of a particular
			 transaction or service or the relationship of the minor with the operator,
			 including collection necessary to fulfill a transaction or provide a service
			 requested by the minor; or(B)required or
			 specifically authorized by law.(2)Data quality
			 principleThe personal
			 information of a minor should be accurate, complete, and kept up-to-date to the
			 extent necessary to fulfill the purposes described in subparagraphs (A) through
			 (D) of paragraph (3).(3)Purpose
			 specification principleThe
			 purposes for which personal information is collected should be specified to the
			 minor not later than at the time of the collection of the information. The
			 subsequent use or disclosure of the information should be limited to—(A)fulfillment of the
			 transaction or service requested by the minor;(B)support for the
			 internal operations of the website, service, or application, as described in
			 section 312.2 of title 16, Code of Federal Regulations;(C)compliance with
			 legal process or other purposes expressly authorized under specific legal
			 authority; or(D)other
			 purposes—(i)that
			 are specified in a notice to the minor; and(ii)to
			 which the minor has consented under paragraph (7) before the information is
			 used or disclosed for such other purposes.(4)Retention
			 limitation principleThe
			 personal information of a minor should not be retained for longer than is
			 necessary to fulfill a transaction or provide a service requested by the minor
			 or such other purposes specified in subparagraphs (A) through (D) of paragraph
			 (3). The operator should implement a reasonable and appropriate data disposal
			 policy based on the nature and sensitivity of such personal information.(5)Security
			 safeguards principleThe
			 personal information of a minor should be protected by reasonable and
			 appropriate security safeguards against risks such as loss or unauthorized
			 access, destruction, use, modification, or disclosure.(6)Openness
			 principle(A)In
			 generalThe operator should maintain a general policy of openness
			 about developments, practices, and policies with respect to the personal
			 information of a minor. The operator should provide each minor using the
			 website, online service, online application, or mobile application of the
			 operator with a clear and prominent means—(i)to
			 identify and contact the operator, by, at a minimum, disclosing, clearly and
			 prominently, the identity of the operator and—(I)in the case of an
			 operator who is an individual, the address of the principal residence of the
			 operator and an email address and telephone number for the operator; or(II)in the case of
			 any other operator, the address of the principal place of business of the
			 operator and an email address and telephone number for the operator;(ii)to
			 determine whether the operator possesses any personal information of the minor,
			 the nature of any such information, and the purposes for which the information
			 was collected and is being retained;(iii)to
			 obtain any personal information of the minor that is in the possession of the
			 operator from the operator, or from a person specified by the operator, within
			 a reasonable time after making a request, at a charge (if any) that is not
			 excessive, in a reasonable manner, and in a form that is readily intelligible
			 to the minor;(iv)to
			 challenge the accuracy of personal information of the minor that is in the
			 possession of the operator; and(v)if
			 the minor establishes the inaccuracy of personal information in a challenge
			 under clause (iv), to have such information erased, corrected, completed, or
			 otherwise amended.(B)LimitationNothing
			 in this paragraph shall be construed to permit an operator to erase or
			 otherwise modify personal information requested by a law enforcement agency
			 pursuant to legal authority.(7)Individual
			 participation principleThe
			 operator should—(A)obtain consent
			 from a minor before using or disclosing the personal information of the minor
			 for any purpose other than the purposes described in subparagraphs (A) through
			 (C) of paragraph (3); and(B)obtain affirmative
			 express consent from a minor before using or disclosing previously collected
			 personal information of the minor for purposes that constitute a material
			 change in practice from the original purposes specified to the minor under
			 paragraph (3).(c)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Commission shall promulgate, under section 553 of
			 title 5, United States Code, regulations to implement this section, including
			 regulations further defining the Fair Information Practices Principles
			 described in subsection (b).6.Online collection
			 of geolocation information of children and minors(a)Acts
			 prohibited(1)In
			 generalIt is unlawful for an
			 operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that geolocation information being collected is from a child or
			 minor, to collect geolocation information from a child or minor in a manner
			 that violates the regulations prescribed under subsection (b).(2)Disclosure to
			 parent or minor protectedNotwithstanding paragraph (1), neither
			 an operator nor the operator’s agent shall be held to be liable under any
			 Federal or State law for any disclosure made in good faith and following
			 reasonable procedures in responding to a request for disclosure of geolocation
			 information under subparagraph (C)(ii)(III) or (D)(ii)(III) of subsection
			 (b)(1).(b)Regulations(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Commission shall promulgate,
			 under section 553 of title 5, United States Code, regulations that require an
			 operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that geolocation information being collected is from a child or
			 minor—(A)to provide clear and conspicuous notice in
			 clear and plain language of any geolocation information the operator collects,
			 how the operator uses such information, and whether the operator discloses such
			 information;(B)to establish
			 procedures or mechanisms to ensure that geolocation information is not
			 collected from children or minors except in accordance with regulations
			 promulgated under this paragraph;(C)in the case of collection of geolocation
			 information from a child—(i)prior to
			 collecting such information, to obtain verifiable parental consent; and(ii)after collecting
			 such information, to provide to the parent of the child, upon request by and
			 proper identification of the parent—(I)a
			 description of the geolocation information collected from the child by the
			 operator;(II)the opportunity
			 at any time to refuse to permit the further use or maintenance in retrievable
			 form, or future collection, by the operator of geolocation information from the
			 child; and(III)a means that is reasonable under the
			 circumstances for the parent to obtain any geolocation information collected
			 from the child, if such information is available to the operator at the time
			 the parent makes the request; and(D)in the case of collection of geolocation
			 information from a minor—(i)prior to collecting such information, to
			 obtain affirmative express consent from such minor; and(ii)after collecting
			 such information, to provide to the minor, upon request—(I)a
			 description of the geolocation information collected from the minor by the
			 operator;(II)the opportunity
			 at any time to refuse to permit the further use or maintenance in retrievable
			 form, or future collection, by the operator of geolocation information from the
			 minor; and(III)a means that is reasonable under the
			 circumstances for the minor to obtain any geolocation information collected
			 from the minor, if such information is available to the operator at the time
			 the minor makes the request.(2)When consent not
			 requiredThe regulations
			 promulgated under paragraph (1) shall provide that verifiable parental consent
			 under subparagraph (C)(i) of such paragraph or affirmative express consent
			 under subparagraph (D)(i) of such paragraph is not required when the collection
			 of the geolocation information of a child or minor is necessary, to the extent
			 permitted under other provisions of law, to provide information to law
			 enforcement agencies or for an investigation on a matter related to public
			 safety.(3)Continuation of
			 serviceThe regulations
			 promulgated under paragraph (1) shall prohibit an operator from discontinuing
			 service provided to—(A)a child on the basis of refusal by the
			 parent of the child, under subparagraph (C)(ii)(II) of such paragraph, to
			 permit the further use or maintenance in retrievable form, or future online
			 collection, of geolocation information from the child by the operator, to the
			 extent that the operator is capable of providing such service without such
			 information; or(B)a minor on the basis of refusal by the
			 minor, under subparagraph (D)(ii)(II) of such paragraph, to permit the further
			 use or maintenance in retrievable form, or future online collection, of
			 geolocation information from the minor by the operator, to the extent that the
			 operator is capable of providing such service without such information.(c)Inconsistent
			 State lawNo State or local
			 government may impose any liability for commercial activities or actions by
			 operators in interstate or foreign commerce in connection with an activity or
			 action described in this section that is inconsistent with the treatment of
			 those activities or actions under this section.7.Removal of
			 content(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application to make publicly available through the website, service, or
			 application content or information that contains or displays personal
			 information of children or minors in a manner that violates the regulations
			 prescribed under subsection (b).(b)Regulations(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commission shall promulgate, under section 553 of title 5, United
			 States Code, regulations that require an operator—(A)to the extent technologically feasible, to
			 implement mechanisms that permit a user of the website, service, or application
			 of the operator to erase or otherwise eliminate content or information
			 submitted to the website, service, or application by such user that is publicly
			 available through the website, service, or application and contains or displays
			 personal information of children or minors; and(B)to take appropriate steps to make users
			 aware of such mechanisms and to provide notice to users that such mechanisms do
			 not necessarily provide comprehensive removal of the content or information
			 submitted by such users.(2)ExceptionThe
			 regulations promulgated under paragraph (1) may not require an operator or
			 third party to erase or otherwise eliminate content or information that—(A)any other provision of Federal or State law
			 requires the operator or third party to maintain; or(B)was submitted to the website, service, or
			 application of the operator by any person other than the user who is attempting
			 to erase or otherwise eliminate such content or information, including content
			 or information submitted by such user that was republished or resubmitted by
			 another person.(3)LimitationNothing
			 in this section shall be construed to limit the authority of a law enforcement
			 agency to obtain any content or information from an operator as authorized by
			 law or pursuant to an order of a court of competent jurisdiction.8.Enforcement and
			 applicability(a)Enforcement by
			 the Commission(1)In
			 generalExcept as otherwise provided, this Act and the
			 regulations prescribed under this Act shall be enforced by the Commission under
			 the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(2)Unfair or
			 deceptive acts or practicesSubject to subsection (b), a violation of
			 this Act or a regulation prescribed under this Act shall be treated as a
			 violation of a rule defining an unfair or deceptive act or practice prescribed
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).(3)Actions by the
			 CommissionSubject to
			 subsection (b), and except as provided in subsection (d)(1), the Commission
			 shall prevent any person from violating this Act or a regulation prescribed
			 under this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this Act, and any person who violates this Act or such
			 regulation shall be subject to the penalties and entitled to the privileges and
			 immunities provided in the Federal Trade Commission Act.(b)Enforcement by
			 certain other agenciesNotwithstanding subsection (a), compliance
			 with the requirements imposed under this Act shall be enforced as
			 follows:(1)Under section 8 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818) by the appropriate Federal banking agency, with
			 respect to an insured depository institution (as such terms are defined in
			 section 3 of such Act (12 U.S.C. 1813)).(2)Under the Federal
			 Credit Union Act (12 U.S.C. 1751 et seq.) by the National Credit Union
			 Administration Board, with respect to any Federal credit union.(3)Under part A of
			 subtitle VII of title 49, United States Code, by the Secretary of
			 Transportation, with respect to any air carrier or foreign air carrier subject
			 to such part.(4)Under the Packers
			 and Stockyards Act, 1921 (7 U.S.C. 181 et seq.) (except as provided in section
			 406 of such Act (7 U.S.C. 226; 227)) by the Secretary of Agriculture, with
			 respect to any activities subject to such Act.(5)Under the Farm
			 Credit Act of 1971 (12 U.S.C. 2001 et seq.) by the Farm Credit Administration,
			 with respect to any Federal land bank, Federal land bank association, Federal
			 intermediate credit bank, or production credit association.(c)Enforcement by
			 State attorneys general(1)In
			 General(A)Civil
			 actionsIn any case in which
			 the attorney general of a State has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by the
			 engagement of any person in a practice that violates this Act or a regulation
			 prescribed under this Act, the State, as parens patriae, may bring a civil
			 action on behalf of the residents of the State in a district court of the
			 United States of appropriate jurisdiction to—(i)enjoin that
			 practice;(ii)enforce
			 compliance with this Act or such regulation;(iii)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
			 or(iv)obtain such other
			 relief as the court may consider to be appropriate.(B)Notice(i)In
			 generalBefore filing an action under subparagraph (A), the
			 attorney general of the State involved shall provide to the Commission—(I)written notice of
			 that action; and(II)a copy of the
			 complaint for that action.(ii)Exemption(I)In
			 generalClause (i) shall not apply with respect to the filing of
			 an action by an attorney general of a State under this paragraph, if the
			 attorney general determines that it is not feasible to provide the notice
			 described in that clause before the filing of the action.(II)NotificationIn
			 an action described in subclause (I), the attorney general of a State shall
			 provide notice and a copy of the complaint to the Commission at the same time
			 as the attorney general files the action.(2)Intervention(A)In
			 generalOn receiving notice under paragraph (1)(B), the
			 Commission shall have the right to intervene in the action that is the subject
			 of the notice.(B)Effect of
			 interventionIf the Commission intervenes in an action under
			 paragraph (1), it shall have the right—(i)to
			 be heard with respect to any matter that arises in that action; and(ii)to
			 file a petition for appeal.(3)ConstructionFor
			 purposes of bringing any civil action under paragraph (1), nothing in this Act
			 shall be construed to prevent an attorney general of a State from exercising
			 the powers conferred on the attorney general by the laws of that State
			 to—(A)conduct
			 investigations;(B)administer oaths
			 or affirmations; or(C)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.(4)Actions by the
			 CommissionIn any case in
			 which an action is instituted by or on behalf of the Commission for violation
			 of this Act or a regulation prescribed under this Act, no State may, during the
			 pendency of that action, institute an action under paragraph (1) against any
			 defendant named in the complaint in the action instituted by or on behalf of
			 the Commission for that violation.(5)Venue; Service
			 of Process(A)VenueAny
			 action brought under paragraph (1) may be brought in the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—(i)is
			 an inhabitant; or(ii)may
			 be found.(d)Telecommunications
			 carriers and cable operators(1)Enforcement by
			 FTCNotwithstanding section
			 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)), compliance
			 with the requirements imposed under this Act shall be enforced by the
			 Commission with respect to any telecommunications carrier (as defined in
			 section 3 of the Communications Act of 1934 (47 U.S.C. 153)).(2)Relationship to
			 other lawTo the extent that
			 sections 222, 338(i), and 631 of the Communications Act of 1934 (47 U.S.C. 222;
			 338(i); 551) are inconsistent with this Act, this Act controls.9.Rule for
			 treatment of users of websites, services, and applications directed to children
			 or minorsAn operator of a
			 website, online service, online application, or mobile application that is
			 directed to children or minors shall treat all users of such website, service,
			 or application as children or minors (as the case may be) for purposes of this
			 Act, except as permitted by the Commission by a regulation promulgated under
			 this Act.10.Definitions(a)In
			 generalIn this Act:(1)MinorThe
			 term minor means an individual over the age of 12 and under the
			 age of 16.(2)Targeted
			 marketingThe term targeted marketing means
			 advertising or other efforts to market a product or service that are directed
			 to a specific individual or device—(A)based on the
			 personal information of the individual or a unique identifier of the device;
			 and(B)as a result of use by the individual, or
			 access by the device, of a website, online service, online application, or
			 mobile application.(b)Terms defined by
			 CommissionIn this Act, the
			 terms directed to minors and geolocation information
			 shall have the meanings given such terms by the Commission by regulation. Not
			 later than 1 year after the date of the enactment of this Act, the Commission
			 shall promulgate, under section 553 of title 5, United States Code, regulations
			 that define such terms broadly enough so that they are not limited to current
			 technology, consistent with the principles articulated by the Commission
			 regarding the definition of the term Internet in its statement of
			 basis and purpose on the final rule under the Children’s Online Privacy
			 Protection Act of 1998 (15 U.S.C. 6501 et seq.) promulgated on November 3, 1999
			 (64 Fed. Reg. 59891).(c)Other
			 definitionsThe definitions
			 set forth in section 1302 of the Children’s Online Privacy Protection Act of
			 1998 (15 U.S.C. 6501), as amended by section 3(a), shall apply in this Act,
			 except to the extent the Commission provides otherwise by regulations issued
			 under section 553 of title 5, United States Code.11.Effective
			 dates(a)In
			 generalExcept as provided in subsections (b) and (c), this Act
			 and the amendments made by this Act shall take effect on the date that is 1
			 year after the date of the enactment of this Act.(b)Authority To
			 promulgate regulationsThe following shall take effect on the
			 date of the enactment of this Act:(1)The amendments made by subsections (a)(5)
			 and (b)(3)(A) of section 3.(2)Sections 4(b),
			 5(c), 6(b), and 7(b).(3)Subsections (b)
			 and (c) of section 10.(c)Digital
			 Marketing Bill of Rights for TeensSection 5, except for
			 subsection (c) of such section, shall take effect on the date that is 180 days
			 after the promulgation of regulations under such subsection.